PER CURIAM.
The Florida Bar Board of Governors has petitioned this Court to approve proposed amendments to the Florida Certification Plan, article XIX of the Florida Bar Integration Rule. The proposals include certain amendments to the existing standards for the board-certification of civil trial lawyers and tax lawyers. We approve these proposals, which are appended to this opinion.
The Florida Bar also seeks this Court’s approval of the inclusion of “marital and family law” as a designated specialty under the certification plan and has submitted proposed standards for the board-certification of marital and family lawyers. We approve marital and family law as a designated specialty under the certification plan. We also approve the proposed standards for certification of marital and family lawyers, with the exception of that part which defines “full-day trials” and “half-day trials” and sets forth the specific number of each of these types of trials which a lawyer must litigate to qualify for certification. An important attribute of a good lawyer is the ability to identify the real contested issues in a case. A good trial lawyer tries only those issues. An experienced lawyer ordinarily takes considerably less time to present a case to the trier of fact than an inexperienced lawyer takes. The proposed standards seem to place great emphasis on the amount of time spent in presenting contested issues. We believe this emphasis could encourage a lawyer to lengthen a case to assure that the trial of the case counts towards the attorney’s certification under this specialty. We note that the civil trial certification standards are not as specific as those proposed here for marital and family lawyers with regard to the experience in contested matters required for certification. We find that it is unnecessary to identify full-day and half-day trials and believe that the certification committee can determine, from a summary of the issues and the type of evidence presented in a case, whether the trial should qualify towards certification of the attorney under these standards. Subject to these modifications, the standards for certification of marital and family lawyers, which are appended to this opinion, are approved.
The proposed amendments to the certification plan, regarding the standards for civil trial and tax lawyers, and the new standards for certification of marital and family lawyers, as modified, shall become effective on July 1, 1984, at 12:01 a.m.
It is so ordered.
ALDERMAN, C.J., and ADKINS, OV-ERTON, McDonald, EHRLICH and SHAW, JJ., concur.
BOYD, J., concurs in part and dissents in part with an opinion.